 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 1 of 47 PageID 1




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CHRISTINE CRUZ and STEVEN FOSTER,
 on behalf of themselves and all others similarly
 situated,

                               Plaintiffs,                   Civil Action No. _________
 v.

 THE MOSAIC COMPANY, YES COMPANIES
 WFC LLC, and CHC VI LTD.,

                               Defendant.                    JURY TRIAL DEMANDED


                PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT

       Plaintiffs bring this civil action on their own behalf and on behalf of the classes they seek

to represent to obtain damages, both compensatory and punitive, injunctive relief, and costs of

suit from Defendants, and complain and allege, as follows:

                                       INTRODUCTION

       1.      This is a civil action to secure redress from The Mosaic Company for damages

suffered by members of the putative classes defined below (the “Class Members”) as a result of

the contamination of their property by the phosphate mining, pollution, hazardous waste disposal

and related actions of Mosaic, which subsequently led to home sales and real property leases of

contaminated land in the Angler’s Green and Paradise Lakes communities located in Mulberry,

Polk County, Florida (the “Class Area”) to Class Members. Plaintiffs also seek damages against

Defendants CHC VI Ltd. and Yes Companies WFC LLC (collectively the “Owner Defendants”),

which are the current owners and possessors of Angler’s Green and Paradise Lakes, respectively,

for leasing defective lots in the Class Area to Class Members without warning of, or disclosing,
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 2 of 47 PageID 2




the radiation contamination and hazardous substances it knew, or should have known, existed on

and permeated the land located in the Class Areas.

          2.   Plaintiffs and Class Members have been exposed to hazardous substances,

including, but not limited to, gamma radiation, released as a result of Mosaic’s conduct in its

phosphate mining operations, its polluting of and waste disposal on the mined lands, and its

incomplete remediation of such mined lands, including for the ultimate use as residential real

estate.

          3.   Under Florida law, mining companies are required to restore former mining lands

in a manner that returns the land to its original condition prior to mining, mining waste disposal

or mining operations. Ch. 378, Fla. Stat. & Ch. 62C-16., Fla. Admin. Code.

          4.   Plaintiffs and Class Members’ properties have been damaged due to the presence

of hazardous conditions, including radiation and other pollutants, on, in and around their

properties resulting in the need for cleanup and remediation.

          5.   Mosaic, along with other members of the phosphate industry, has repeatedly

assured the public that the presence of mining wastes do not present a health risk and do not

result in damage to the properties and nothing to the contrary has been provided by Mosaic, or by

anyone else, to the Class Members.

          6.   For example, Mosaic has bombarded radio and TV in Central Florida with various

advertisements that promote its corporate responsibility practices and extoll the virtues of

phosphate mining and its reclamation efforts, including the following advertisement in which

Mosaic proclaims itself to be a “global leader” in reclamation:




                                            2
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 3 of 47 PageID 3




       7.      Similar assurances regarding the safety of phosphate mining and Mosaic's

reclamation process have been, and continue to be, echoed by local health and environmental

regulators to the public.

       8.      Despite these assurances from industry, which is now led by Mosaic, and the

government, the presence of radioactive contamination and hazardous substances on the

Plaintiffs and Class Members’ properties presents a significant health risk to those living and

working in, on, and around these properties.


                                               3
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 4 of 47 PageID 4




        9.      As a result of the assurances and ongoing concealment of the truth by Mosaic and

the Owner Defendants, as well as public officials and health and environmental regulators,

Plaintiffs, Class Members, and members of the public had no reason to believe that the land they

live on presents a significant health risk or otherwise requires remediation.

        10.    In unreleased internal agency documents, government scientists noted with

significant concern that the use of phosphate mining slag as fill material has resulted in

contaminated property with elevated concentrations of a decay products of uranium, including

radium-226, in the lands that were formerly mined by Defendant Mosaic and the Class Area’s

soil.

        11.    This radioactive contamination of the land has resulted in increased cancer risks

as high as 10-2.

        12.     Radium-226 and other radionuclides found in the Class Area’s soil produce

gamma radiation that can penetrate the body and increase the risk for a variety of cancers. The

half-life of radium-226 is approximately 1600 years so that absent remediation the risk of gamma

remediation will remain for thousands of years.

        13.    Forms of ionizing radiation are recognized as being human carcinogens by every

major human health and regulatory body, including the EPA and the International Agency for

Research on Cancer.

        14.     Exposure to “low doses” uranium byproducts can increase the risk of numerous

cancers, including but not limited to, leukemia, lymphoma and bone and thyroid cancer. Under

the Linear No-Threshold (LNT) Model, radiation doses greater than zero will increase the risk of

excess cancer or heritable disease in a simple proportionate manner in the low-dose range. In




                                             4
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 5 of 47 PageID 5




other words, according to the LNT Model, even very small doses of radiation can still cause

cancer or genetic damage.

       15.     In addition, the decay of radium creates radon, an odorless, radioactive gas that

can increase the risk of lung cancer by its release into the air in the Class Areas and polluting

both indoor and outdoor air. Testing for radon does not detect the presence of gamma radiation,

and the absence of elevated levels of radon does not equate to an absence of elevated levels of

gamma radiation.

       16.     Contamination of the soils with radium-226 leads to high levels of gamma

radiation that creates an omnipresent threat to those on or around the contaminated property

resulting in unacceptable exposures to residents and children recreating in and around property in

Paradise Lakes and Angler’s Green.

       17.     Gamma radiation creates a constant threat, and while structures such as concrete

foundations may degrade or decrease exposure levels within a structure, homes in the Class

Areas do not contain significant shielding or foundations and thus these unmitigated levels of

gamma radiation create unacceptable exposures to residents and children both inside and around

the property in the Class Area.

       18.     Mosaic, a company experienced in mining activities, was or should have been

familiar with, the risks posed by mining wastes and the radioactive contamination created,

disposed of, or enhanced by mining activities on these disturbed phosphate lands.

       19.     Upon information and belief, it was known or otherwise foreseeable to Mosaic

that the land now known as Angler’s Green and Paradise Lakes would be used for residential use

when sold for development.




                                            5
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 6 of 47 PageID 6




       20.     Despite its knowledge of the radioactive threat posed by mining wastes, Mosaic

improperly managed and disposed of radioactive mining wastes, polluting the lands forming the

Class Area, and failed to adequately remediate its phosphate mining lands in such a way that

returned the land to its condition prior to mining because the land, which ultimately became

various residential properties, including Angler’s Green and Paradise Lakes, is contaminated

with high levels of radium-226 and its decay products, which include gamma radiation.

       21.     Mosaic engaged in strip mining activities on these lands evident from aerial

photos of the lands which now form Paradise Lakes and Angler’s Green as shown below:




       22.     Despite knowledge of the risks posed by their activities, Mosaic sold its mining

wastelands with no warning or disclosure, through deed restrictions or other means, of the threat

posed by developing this land for future residential uses, thus increasing its profits. In addition,

the Owner Defendants wholly failed to disclose and warn Plaintiffs and the Class Members that

                                             6
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 7 of 47 PageID 7




the lots upon which their homes sit and that they lease on a monthly basis are on formerly mined

lands that were not properly remediated.

       23.       Although Mosaic took minimal efforts to characterize the radioactive nature of

these lands, and despite not having fully characterized the extent of contamination at the

property, upon information and belief, Mosaic was, or should have been aware, of the radiation

levels on the properties that they mined and sold including the elevated levels of radium-226 and

its decay products, which include gamma radiation.

       24.       Despite its actual and/or constructive knowledge of the radioactive contamination

resulting from its mining and polluting activities and the health and property risks posed by the

radiation on this land, and its actual and/or constructive knowledge of elevated radiation levels

on this land from the use of phosphate mining slag as fill material in the Paradise Lakes and

Angler’s Green developments, Mosaic did not inform subsequent purchasers and lessees of the

land or those subsequently purchasing homes, living, or recreating on top of the formerly mined

land, including the Class Members, of the radiation and the health and property risks posed by

the radiation.

       25.       Mosaic and the Owner Defendants never informed Plaintiffs or Class Members

about the gamma radiation levels on their property or in the Class Areas or of the presence of, or

specialized health risks posed by, the radiation levels on and around their properties and the

Class Areas due to its unique history and the nature of historical activities on the property,

including, but not limited to Mosaic’s use of such land for phosphate mining, its use of slag as

fill material in the Class Areas and further contamination of the land, its incomplete and

inadequate remediation of the contaminated land.




                                             7
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 8 of 47 PageID 8




       26.     To this day, Mosaic and the Owner Defendants continue to allow this

contaminated land to be developed and/or sold and/or leased for residential and commercial uses

and continue to fail to disclose the elevated levels of radiation known to be inherent in its

contaminated properties or the health risks associated therewith, despite actual or constructive

knowledge of its pollution of the land.

       27.     Mosaic’s mining and pollution of, as well as its failure to properly remediate,

these lands has created an ongoing presence of radioactive contamination that has impacted

Plaintiffs, the Class Members and the Class Areas properties and deprives Plaintiffs and the

Class Members of their free use and enjoyment of their property. The impact of Mosaic’s

disposal of, and/or failure to properly remediate such mining waste, impacts the Class Members

and the property in the Class Areas (as defined below).

       28.     The presence of elevated levels of radiation products has posed, poses, and will

continue to damage Plaintiffs’ and Class Members’ properties and pose a significant health threat

to the resident Class Members and to those within the Class Area.

       29.     As a result of Mosaic’s actions, specifically its mining, polluting and subsequent

inadequate remediation activities, mining waste and radioactive substances have entered onto

Plaintiffs’ and the Class Members’ properties and have contaminated their property, air, land,

groundwater, dwelling and surrounding environment, thereby causing Plaintiffs and the Class

Members to suffer damage to property and personal finance, emotional distress, personal injuries

in the form of the increased risk of latent disease, and loss of the use and enjoyment of property

and destruction of their community.

       30.     As a result of the actions of Mosaic, mining waste and radioactive and hazardous

substances at and from Mosaic’s mining, disposal, inadequate remediation operations and related

                                            8
 Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 9 of 47 PageID 9




activities have entered onto Plaintiffs’ and the Class Members’ persons, property, air, land, and

dwelling, thereby causing them an increased and significant risk to their health necessitating

medical monitoring.

       31.     As a result of the actions of Mosaic, mining waste and radioactive and hazardous

substances at and from Mosaic’s mining, disposal, inadequate remediation operations and related

activities have entered onto Plaintiffs’ and the Class Members’ properties depriving Plaintiffs

and the Class Members of their free use and enjoyment of their properties.

       32.     As a result of the failures to warn by Mosaic and the Owner Defendants, Plaintiffs

and the Class Members purchased homes and leased real property in the Class Area with no

knowledge that their homes are located on formerly mined lands with elevated levels of gamma

radiation.

                                           PARTIES

       33.     Plaintiffs own, reside or have resided on, property located in the Paradise Lakes

and Angler’s Green.

       34.     Plaintiff Christina Cruz is a resident of the Paradise Lakes community in Polk

County, Florida. Plaintiff Cruz owns the home located within the Class Area at 1125 Mohican

Trail, Mulberry, Florida. Plaintiff Cruz pays monthly rent and additional rental fees, commonly

referred to as “land dues” for the lot upon which her home sits to the current owner of Paradise

Lakes, Yes Companies WFC LLC, and/or its agent for collecting rent. Plaintiff Cruz’s current

land dues for her lot are $486 per month. Plaintiff Cruz is a putative class representative for the

Paradise Lakes Property Damage Subclass and for the Medical Monitoring Class.

       35.     Plaintiff Steven Foster is a resident of the Angler’s Green community in Polk

County, Florida. Plaintiff Foster owns the home located within the Class Areas at 367 Crestwood


                                             9
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 10 of 47 PageID 10




Dr., Mulberry, Florida. Plaintiff Foster pays monthly rent for the lot upon which his home sits to

the current owner of Angler’s Green, CHC VI Ltd. and/or its agent for collecting rent. Plaintiff

Foster’s current land dues for his lot are $465 per month. Plaintiff Foster a putative class

representative for the Angler’s Green Property Damage Subclass and for the Medical Monitoring

Class.

         36.   Defendant The Mosaic Company (“Mosaic”) is a Delaware corporation with its

principal place of business at 3033 Campus Drive, Suite E490, Plymouth, Minnesota 55441-

2651. At all times relevant hereto and currently, Mosaic was and is authorized to do business,

routinely does substantial business, and owns property in the State of Florida. It may be served

with process by delivering a copy of the Summons and Complaint to its registered agent, CT

Corporation System, at its registered office, 1200 South Pine Island Road, Plantation, Florida

33324.

         37.   Mosaic is the successor to International Agricultural Corporation, which was later

known as International Minerals and Chemical Corporation and IMC Global. Starting in or

around the early and mid-1900’s, International Agricultural Corporation purchased and mined

the area west of State Route 37 north of the town of Mulberry in Polk County, Florida. This area

is believed to have been part of Mosaic’s Imperial Lakes mining area. Thus, Mosaic, its

predecessors, or wholly owned subsidiaries, mined, disposed of wastes, and improperly

remediated the land that became known as the Angler’s Green and Paradise Lakes developments

in Polk County, Florida.

         38.   Defendant Yes Companies WFC, LLC (“Yes”) is a Delaware limited liability

company, with its principal place of business at 1900 16th Street, Suite 950, Denver, Colorado,

that can be served with process through its registered agent, Corporation Service Company, 1201

                                           10
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 11 of 47 PageID 11




Hays Street, Tallahassee, Florida 32301. Defendant Yes Companies WFC, LLC currently owns,

controls, and possesses the Paradise Lakes community in Polk County, Florida. Defendant Yes

Companies WFC, LLC currently charges tenants land dues at a rate of approximately $500 per

month.

         39.    Defendant CHC VI, Ltd. (“CHC”) is a Florida limited partnership, with its

principal place of business at 500 S. Florida Ave., Suite 700, Lakeland, Florida 33801, that can

be served with process through its registered agent, Benjamin Falk, 500 S. Florida Ave., Suite

700, Lakeland, Florida 33801. Defendant CHC VI, Ltd. currently owns, controls, and possesses

the Angler’s Green community in Polk County, Florida. Defendant CHC VI, Ltd. currently

charges tenants land dues at a rate of approximately $500 per month.

         40.    Defendants Mosaic, Yes Companies, and CHC VI are collectively referred to as

“Defendants.”


                                JURISDICTION AND VENUE

         41.    This Court has subject matter jurisdiction over this class action pursuant to 28

U.S.C. § 1332(d) because the amount in controversy exceeds the sum or value of $5 million and

the action is between the Class Members who are citizens of the State of Florida on the one hand,

and two defendants who are citizens of the States of Delaware, Minnesota, and Colorado on the

other hand. The number of members of all proposed plaintiff classes in the aggregate is more

than 100.

         42.    This Court has personal jurisdiction over Defendants, pursuant to FLA. STAT. §

48.193 because Plaintiffs’ and Class Members’ claims arise out of Defendants’ contacts, acts,

and omissions within the State of Florida such that the exercise of such jurisdiction is consistent

with due process under the United States Constitution.
                                            11
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 12 of 47 PageID 12




        43.    Venue is appropriate in the Middle District of Florida, pursuant to 28 U.S.C. §

1391(b)(2), because the acts which give rise to this Complaint occurred and continue within the

District and a substantial part of property that is the subject of this action is situated in this

District.

                                 FACTUAL ALLEGATIONS

        44.    Plaintiffs and the Class Members have incurred damages as a result of Mosaic’s

polluting and contamination of their property by the phosphate mining and inadequate

remediation of the prior owner of land which subsequently sold the formerly mined land to

residential developers, despite knowing that such land under the homes is contaminated with

hazardous substances and radioactive materials that expose Plaintiffs and other residents to

cancer-causing radiation well in excess of acceptable limits set by the EPA. In turn, Mosaic and

the Owner Defendants failed to warn and disclose all of this to Plaintiffs and Class Members.

        45.    These hazardous waste materials released radioactive matter that scattered so that

persons and properties in the Class Area were and continue to be exposed to hazardous

substances. Plaintiffs, the Class Members and the Class Area properties have been contaminated

with hazardous substances, including alpha, gamma, and other forms of radiation.

        46.    The presence of radioactive contamination has been and continues to be a source

of hazardous substance emissions onto and within the surrounding properties and persons in the

Class Areas. The waste contains, and has continuously released into the Class Area, a variety of

radioactive and hazardous substances.

Background of Mosaic’s Phosphate Mining in Florida

        47.    Seventy-five percent of the nation’s phosphate supply and about 25-percent of the

world supply comes from the state of Florida. Mining companies, including Mosaic, mined land


                                           12
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 13 of 47 PageID 13




in Polk County to recover phosphate ore, which is rich in radioactive elements, including, but not

limited to uranium and its daughter products, including, but not limited to, radium 226, which

has a half-life of 1600-years.

       48.     Phosphate is removed from the ground and, after removal of the phosphate ore,

the remaining slag is enriched in the radioactive elements, thereby enhancing or concentrating

the radioactivity of the waste material, including but not limited to clays and sand tailings.

       49.     Under Florida law, mining companies are required to restore former mining lands

in a manner that returns the land its original condition prior to mining or mining operations. Ch.

378, Fla. Stat. & Ch. 62C-16., Fla. Admin. Code. Mosaic discharged the waste pollutants by

filling in the mines with the highly radioactive material and polluting the land with various

radioactive mining wastes, clays, slimes and tailings in violation of Florida common, statutory,

and regulatory law.

       50.     After polluting the land and inadequately remediating the land, Mosaic sold the

land into the stream of commerce with no disclosure of the hazardous nature of the land and the

fact that it was unfit for residential use. In many of these developments, including Angler’s

Green and Paradise Lakes, radioactive contaminants generate gamma radiation and radioactive

gases that permeate the ground surface and increase exposures to those people living or

recreating on the land.

Mosaic and the Owner Defendants knew or should have known that the Class Area was
contaminated, yet failed to disclose this fact to Plaintiffs and Class Members.

       51.     Mosaic and the Owner Defendants knew or should have known that the land that

was mined, polluted, improperly restored and ultimately sold, developed, and leased was

contaminated with radioactive materials, and thus that radiation, and radioactive gases,

including, but not limited to, radium-226, radon, and gamma rays, permeate the land, soil, water,
                                             13
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 14 of 47 PageID 14




air, and buildings in the Class Area, increasing exposures to those people that would be living or

recreating on that land, yet Mosaic sold the land, and the Owner Defendants charge dues for

access to and use of the land, entering it into the stream of commerce and knowingly allowed the

land to be developed, to continue to be developed, and to be used for residential purposes.

       52.     In fact, studies and other testing done on former phosphate lands of the type that

were developed into Angler’s Green and Paradise Lakes showed radiation levels several times

higher than the EPA’s acceptable risk limit.

       53.     Radium-226 produces gamma rays that can penetrate the body and increase the

risk for a variety of cancers. Exposure to radium-226 can increase the risk of leukemia,

lymphoma, and bone cancer, specifically.

       54.     In addition, the decay of radium-226 creates radon, an odorless, radioactive gas

that can increase the risk of lung cancer by seeping into homes and polluting air inside and

outside the home.

       55.     Mosaic knew of these risks prior to its sale of the land now comprising Angler’s

Green and Paradise Lakes and the purchase of homes by Plaintiffs and Class Members, yet

Mosaic has never disclosed the risks that people face by living on the lands forming the Class

Areas, and chose to sell such land without removing the pollution and remediating the land to

return it to its original state. Similarly, the Owner Defendants failed and continue to fail to

disclose such risks to Plaintiffs and the Class Members.

       56.     Upon information and belief, at least as early as 1975, Mosaic and other mining

companies learned of the risks of radioactive contamination of reclaimed former mining lands

and of the dangerous levels of exposure that people living and recreating on those contaminated




                                               14
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 15 of 47 PageID 15




lands would be subjected to, via non-public reports and testing done by the EPA and other

agencies that were shared with the phosphate mining industry, including Mosaic.

       57.     In September of 1975, the EPA Administrator informed the Governor of Florida

that the EPA had found elevated levels of radiation in buildings constructed on land reclaimed

from phosphate mining areas and recommended that due to the presence of radioactive

contamination, the construction of new buildings on the contaminated phosphate mining lands be

“discouraged”. 1

       58.     In 1980, the Department of Natural Resources published an evaluation of

disturbed phosphate lands recommending, “[r]adiation levels should be determined if the site

might be used for future residential housing after reclamation.” 2

       59.     By at least 2003, the EPA had established its “Florida Phosphate Initiative” or

“Florida Phosphate Mining Initiative” (the “Phosphate Initiative”).

       60.     As part of the Phosphate Initiative, the EPA evaluated the risks posed by these

contaminated reclaimed mining lands as well as various cleanup alternatives, and, by September

of 2003, the EPA had compiled a binder of materials related to the Phosphate Initiative.

       61.     The EPA’s Phosphate Initiative materials were not shared with or accessible to

Plaintiffs or the public, and in fact were marked as exempt from Federal freedom of information

laws (“FOIA-exempt”). Upon information and belief, such materials, however, were shared with

Mosaic and other mining companies.




1
  INDOOR RADIATION EXPOSURE DUE TO RADIUM-226 IN FLORIDA PHOSPHATE LANDS, Office of
Radiation Programs, U.S. Environmental Protection Agency (July 1979).
2
  EVALUATION OF PRE-JULY 1, 1975 DISTURBED PHOSPHATE LANDS, Department of Natural
Resources Division of Resource Management Bureau of Geology, (August 1980).

                                             15
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 16 of 47 PageID 16




          62.    Among the materials that the EPA shared with the mining industry, including,

upon information and belief, Mosaic, but did not share with Plaintiffs or the public, was the

following statement summarizing the agency’s main concern:

                 The main concern is that people may be exposed to unsafe levels of
                 radiation in cases where residential dwellings have been constructed
                 over former phosphate mines. Phosphate mining results in the
                 redistribution of Radium226 (Ra226), a radioactive contaminant of the
                 phosphate ore, from buried deposits to the land surface. The radioactive
                 contaminant emits gamma radiation, which has been determined to be a
                 cancer-causing agent. The Ra226 eventually degrades into Radon gas
                 which is another known carcinogen. Preliminary estimates indicate that
                 approximately 40,000 residential dwellings have been built over former
                 phosphate mines in Polk County, Florida. Many of these homes are
                 believed to have elevated levels of Ra226 or gamma radiation that
                 exceeds EPA’s safe standards. 3

          63.    At the same time, the phosphate mining industry in Central Florida, including

Mosaic, were touting their shoddy remediation of former mining sites as a valuable way to return

waste lands to high-value real estate uses for further profit to Mosaic after depleting the mines’

obtainable phosphate.

          64.    To this day, Mosaic continues to deceive and mislead the public, including

Plaintiffs and those owning homes in the Class Areas, as to the presence of high levels of

radiation and hazardous substances and the risks posed by long-term exposure to these radiation

levels.

          65.    In fact, the Florida phosphate mining industry, including Mosaic, pressured the

EPA (both directly and through state and/or federal legislators) to cease its investigation into the

risks of reclaimed phosphate mining lands.




3
    EPA Florida Phosphate Initiative, “Talking Points”, July 1, 2003 (emphasis added).

                                             16
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 17 of 47 PageID 17




       66.     As a result of that pressure from Mosaic and others, in 2014 the EPA officially

abandoned its plans for further assessment and potential remediation of the contaminated mining

areas under the Federal Superfund program, including those comprising the Angler’s Green and

Paradise Lakes communities.

       67.     Argonne National Laboratories and the Department of Energy (“DOE”) were also

involved in the assessment of the radiation risks on reclaimed phosphate lands in Central Florida.

       68.     The federal government has triggers for remedial action that include levels for

gamma radiation detected on property (20 uR/hr) and radium concentration in soil (5 piC/g).

       69.     According to the DOE, background levels of gamma radiation generally are

approximately 6 uR/hr, and in phosphate mined areas are often in the range of 15-40 uR/hr,

however, surveys conducted on reclaimed phosphate mining lands in Central Florida found that

gamma radiation levels were as high as ~100 uR/hr. 4

       70.     Based on the DOE’s review of the available survey data, they concluded that

“[t]he surveys provide evidence that a significant number of residential properties located over

former mine areas have the potential to contain radioactivity (Ra-226) at levels exceeding current

remedial action guidelines.” 5

       71.     As part of their review, the DOE prioritized the surveyed areas based on the

“Probable need for additional action” of High (H), Medium (M), and Low (L) - the Imperial

Lakes area, just west of Paradise Lakes, as well as other Mosaic parcels, was noted as “H” or

highly likely of needing additional action with gamma levels with a high level of 50 uR/hr. 6


4
  “Summary and Impact of Florida Department of Health (FDOH) Historical Radiological
Survey Data”, Argonne National Laboratory (undated presentation).
5
  Id.
6
  Table 1 “Summary of Historical Florida Department of Health Radiological Survey Results for

                                            17
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 18 of 47 PageID 18




        72.     Based on these EPA and DOE reports and testing results, Mosaic knew, or should

have known, by at least 1975 that the land comprising the Class Area communities in Polk

County, Florida were unfit for future residential development due to the presence of radioactive

materials on, in, and around these properties.

        73.     Mosaic knew that these formerly mined lands, which Mosaic polluted and

subsequently failed to properly remediate, was comprised of radioactive and other hazardous

substances that pose a threat to the health and wellbeing of those people living and recreating on

the property as well to the use and enjoyment of those same people, including Plaintiffs and the

Class Members.

        74.     In fact, as the potential of ionizing radiation to cause cancer has become better

understood in the last 10 years, Mosaic became even more aware of the risks Plaintiffs had been,

and continued to be, subjected to from its contaminated lands.

        75.     Mosaic still does business in Polk County and is well-aware of the current use of

its former phosphate mining lands, including for future residential uses and including that use in

the Anglers Green and Paradise Lakes communities but continues its deception as to the presence

of radiation and the risks it poses.

        76.     In 2006, the National Academies of Sciences published its “Health Risks from

Exposure to Low Levels of Radiation” which concluded based on its review of available science

and epidemiology that there is no threshold for ionizing radiation’s cancer-causing abilities.

Thus, every incremental dose carries with it an increased risk of disease. 7


Selected Subdivisions and Property Developments” (undated spreadsheet table).
7
  See generally, Committee to Assess Health Risks from Exposure to Low Levels of Ionizing
Radiation, National Research Council. Health risks from exposure to low levels of radiation.
BEIR VII phase 2. Washington, DC: The National Academies Press; 2006.

                                             18
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 19 of 47 PageID 19




       77.      Based on the National Academies’ determination, experts in the medical, dental,

and occupational fields have evaluated the safety of exposure to ionizing radiation for things like

medical and dental x-rays with health organizations recommending against dosing patients with

radiation unless medically necessary.

       78.      But as Mosaic knew, failed to disclose, and continues to fail to disclose, Plaintiffs

and resident Class Members living in the Angler’s Green and Paradise Lakes communities are

exposed to hazardous substances and radioactive materials, including, but not limited to radium-

226 and gamma radiation, and thus Plaintiffs and Class Members living, working, and playing in

the Class Areas and surrounding residential and commercial developments are exposed to

radiation levels that are significantly above background levels.

       79.      Plaintiffs and Class Members’ homes are not built on concrete foundations and do

not have significant shielding, thereby increasing the risks that the surrounding radiation presents

along with the imperative for disclosure of those risks.

       80.      Exposure to levels of radiation similar to those identified in the Angler’s Green

and Paradise Lakes communities translates to residents receiving over one chest x-ray per

week—with obviously no diagnostic or health purpose whatsoever.

       81.      Mosaic, intentionally and/or negligently, concealed and failed to disclose, and

continues to conceal and fail to disclose, to Plaintiffs and the Class Members material facts

concerning the nature, extent, magnitude, and effects of the exposure of Plaintiffs, the Class

Members and/or their property to these toxic and hazardous substances.

       82.      Mosaic knew and/or reasonably should have known that Plaintiffs, the Class

Members, and/or their personal property would be exposed to hazardous materials and

contaminants.     Mosaic knew and understood, and/or reasonably should have known and

                                             19
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 20 of 47 PageID 20




understood, that its concealment of such information would subject and continue to subject

Plaintiffs, the Class Members, and/or their personal property to continued exposure to hazardous

materials and contaminants.

       83.     Despite this knowledge, Mosaic did not take sufficient measures to prevent the

hazardous waste and the property that it comprised from being used in a manner that resulted in

harm, or threatened harm, to the property, health, safety, and welfare of Plaintiffs, and did not

disclose to Plaintiffs, purchasers, Class Members or the public that the land it improperly

restored was contaminated and radioactive and presented a significant risk to those residing on it.

Plaintiffs and Class Members Left Completely in the Dark

       84.     No one, including Mosaic, the Owner Defendants, or their agents, notified

Plaintiffs or Class Members of the significantly elevated presence of radium-226 in and around

their homes.

       85.     No one, including Mosaic, the Owner Defendants, or their agents, notified

Plaintiffs or Class Members of the significantly elevated presence of gamma radiation in and

around their homes.

       86.     No one, including Mosaic, the Owner Defendants, or their agents, notified

Plaintiffs or Class Members of the significantly elevated cancer risks posed by the presence of

gamma radiation and other contaminants in and around their properties.

       87.     No one, including Mosaic, the Owner Defendants, or their agents, notified

Plaintiffs or Class Members of the internal concerns raised by various Federal environmental and

health agencies about the use of their properties for residential and/or commercial purposes.

       88.     No one, including Mosaic, the Owner Defendants, or their agents, notified

Plaintiffs or Class Members of the fact that EPA had considered emergency actions to remove


                                            20
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 21 of 47 PageID 21




the threats posed to people living on comparable lands or that their properties had been

determined to be highly likely to require further action to be safe for future residential uses.

        89.    No one, including Mosaic, the Owner Defendants, or their agents, notified

Plaintiffs or Class Members that the EPA had recommended against further development of

phosphate lands, such as those used for the Angler’s Green and Paradise Lakes communities, for

future residential purposes.

        90.    Rather, Mosaic, its agents, and the phosphate mining industry have continued to

assure Plaintiffs, Class Members and the public in general that there is no threat posed by

developing former phosphate lands for future residential use, including those lands comprising

the Angler’s Green and Paradise Lakes communities.

        91.    Plaintiffs and the Class Members reasonably believed that the groundwater, air,

land, soil, and natural resources in the Angler’s Green and Paradise Lakes communities did not

pose any greater health hazard than any other groundwater, air, land, soil, and respective natural

resources.

        92.    Plaintiffs, the Class Members, and their properties have each been exposed to

radioactive and other hazardous materials due to Mosaic’s negligence in mining and restoring the

Class Areas, and producing, handling, storing, disposing of hazardous substances in the Class

Area.

        93.    Plaintiffs, the Class Members, and their properties have each been exposed to

radioactive and other hazardous materials due to Mosaic’s negligence in producing, handling,

storing, disposing of hazardous substances in the Class Area and improperly remediating their

former phosphate mining lands and selling and/or developing their former phosphate mining




                                             21
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 22 of 47 PageID 22




lands, including for future residential use, without the adequate and appropriate testing,

sampling, remediation, disclosures, warnings, and other precautions.

       94.     Plaintiffs and the Class Members seek redress and damages for property damages,

impairment of their property, personal injury in the form of increased risk of latent disease,

emotional distress, remediation, cleanup, economic losses, such as loss of property value, and the

interference with the use and enjoyment of their property; the prompt cleanup, excavation,

treatment, and removal of radioactive wastes and related contaminants from their properties;

medical monitoring; and punitive damages and other damages as the result of the carelessness,

recklessness, negligence and willful and wanton violation of law by the Mosaic.

       95.     Separate and apart from acting negligently, at all relevant times Mosaic and the

Owner Defendants caused injury and damages to Plaintiffs, the Class Members, and/or their

property through acts and omissions actuated by actual malice and/or accompanied by a wanton

and willful disregard of persons who foreseeably might be harmed by such acts or omissions.

       96.     Mosaic and the Owner Defendants, despite their knowledge of the serious health

and environmental effects associated with radioactive waste, released, discharged, stored,

mishandled, exposed, processed, enhanced, disposed of and dumped mining waste throughout

the Class Areas and the surrounding environment, while failing to warn the public in general and

the Class Members in particular of the dangers that the historical use of the property posed.

       97.     Mosaic and the Owner Defendants, despite their knowledge of the serious health

and environmental effects associated with radiation exposure, and despite continued warnings

from health and environmental regulators, masked the true extent of contamination and its

associated risks, thereby enabling it to avoid taking all appropriate steps to properly remediate

these properties.

                                            22
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 23 of 47 PageID 23




       98.     Mosaic, despite its knowledge of the serious health and environmental effects

associated with mining waste exposure, and despite orders and warnings from health and

environmental regulators, failed to properly remediate such radiation in the Class Areas.

     LIMITATIONS DOES NOT BAR ANY OF THE CLASS MEMBERS’ CLAIMS

       99.     Plaintiffs and Class Members reallege and incorporate by reference all prior

paragraphs of this Complaint as if fully set forth herein.

       100.    As a result of the acts and omissions of Mosaic, the Owner Defendants, and

various public officials and health and environmental regulators, under the discovery rule,

Plaintiffs and Class Members could not have reasonably known or have learned through the

exercise of reasonable diligence that Plaintiffs’ and the Class Member’s properties were

contaminated with significantly elevated levels of gamma radiation and that those risks were the

direct and proximate result of Mosaic’s and the Owner Defendants’ acts and omissions. Thus,

the applicable limitations periods did not begin to accrue until Plaintiffs and Class Members

discovered, or through the exercise of reasonable diligence should have discovered, Mosaic’s

tortious acts and omissions.

       101.    As a result of Mosaic’s and the Owner Defendants’ actions and omissions,

Plaintiffs and Class Members could not reasonably know or have learned through reasonable

diligence that Plaintiffs’ and the Class Members’ homes, and the property surrounding their

homes, were contaminated with significantly elevated levels of radiation and that those risks

were the direct and proximate result of Mosaic’s and the Owner Defendants’ acts and omissions.

       102.    In addition, any applicable limitations periods are equitably tolled based on the

fact that Plaintiffs and Class Members have been misled, lulled into inaction, prevented from

asserting their rights, and, thus excusably ignorant of the claims that they now bring in this


                                             23
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 24 of 47 PageID 24




action. As a result of the acts and omissions of Mosaic, Owner Defendants, and various public

officials and health and environmental regulators, all of whom knew about the presence of

elevated levels of gamma radiation on Mosaic’s land and the Class Areas yet said nothing.

       103.   Plaintiffs and the Class Members had no knowledge that Mosaic and the Owner

Defendants were engaged in the wrongdoing alleged herein. Because of the fraudulent acts of

concealment of wrongdoing by Mosaic and the Owner Defendants, neither Plaintiffs nor the

Class Members could have reasonably discovered the wrongdoing at any time prior.

                                   CLASS ALLEGATIONS

           104.       This Class Action is being filed by the Plaintiffs, pursuant to Federal Rule

   of Civil Procedure 23, on behalf of themselves and others similarly situated.

           105.       Plaintiffs seek to certify the following class, defined as:

                              Property Damage Class (“Property Class”): Any and all persons
                      that own homes in the Angler’s Green and Paradise Lakes communities
                      (collectively, the “Class Area”) in Polk County, Florida.

                            Paradise Lakes Property Damage Subclass (“Paradise Class”):
                      Any and all persons that own homes in the Paradise Lakes community in
                      Polk County, Florida.

                            Angler’s Green Property Damage Subclass (“Angler’s Class”):
                      Any and all persons that own homes in the Paradise Lakes community in
                      Polk County, Florida.

                             Medical Monitoring Class: All persons who ever resided on
                      property located within the Class Area for a minimum of four years.

           106.       To the extent revealed by discovery and investigation, there may be

   additional appropriate classes and/or subclasses from the above class definitions, which are

   broader and/or narrower in time or scope of exposure.

           107.       Excluded from the classes are Mosaics’ and Owner Defendants’ officers,

   directors, agents, employees and members of their immediate families; and the judicial

                                            24
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 25 of 47 PageID 25




   officers to whom this case is assigned, their staff, and the members of their immediate

   families.

           108.       Excluded from the classes are any local, state, or federal government

   entities.

           109.       This Court may maintain these claims as a Class Action pursuant to Fed.

   R. Civ. P. 23(a), 23(b)(1), 23(b)(2), 23(b)(3) and/or 23(c)(4).

           110.       Numerosity – Fed. R. Civ. P. 23(a)(1): The members of each class are so

   numerous that joinder of all members is impractical.

           111.       The number of properties located within the Class Areas exceeds 100 and,

   therefore, the number of members of each class likely also exceeds 100 people, in

   satisfaction of Fed. R. Civ. P. 23 (a)(1).

           112.       Commonality – Fed. R. Civ. P. 23(a)(2): There are common questions of

   law and fact that affect the rights of every member of each respective class, and the types of

   relief sought are common to every member of each respective class. The same conduct by

   Mosaic has injured or will injure every member of the Class. The same conduct by the

   Owner Defendant has injured or will injure every member of the Class.

           113.       A class action is superior to other available methods for the fair and

   efficient adjudication of the controversy, in satisfaction of Fed. R. Civ. P. 23(a)(2). Common

   questions of law and/or fact common to each respective class include, but are not limited to:

                              a.      Whether Mosaic discharged (or caused any other condition
                      of pollution) a hazardous substance into the land or water on or under the
                      respective Class Areas;

                             b.     Whether Mosaic is strictly liable for discharging (or caused
                      any other condition of pollution) a hazardous substance into the land or
                      water on or under the Class Areas.


                                                25
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 26 of 47 PageID 26




                             c.      Whether Mosaic, through its acts or omissions, is strictly
                     liable for the contamination on, in, and around the Class Areas under Fl.
                     Stat. § 376.313;

                            d.     Whether Mosaic was negligent in its mining, polluting,
                     contaminating, restoring the Class Areas and handling, storing, using, and
                     disposing the radioactive materials, hazardous substances and related
                     contamination in the Class Areas;

                              e.     Whether Mosaic, through its acts or omissions, proximately
                     caused property damage, diminution of property values, cleanup costs and
                     health risks due to radioactive materials and related contaminants mined,
                     deposited, released, enhanced, or abandoned in the Class Areas and its
                     failure to properly restore the land in the Class Areas;

                            f.      Whether Mosaic and Owner Defendants, through their acts
                     or omissions, deprived Class Members of the free and reasonable use and
                     enjoyment of their properties due to the contamination of properties and
                     neighboring properties in the Class Area;

                             g.     Whether Class Members, through Mosaic’s and Owner
                     Defendants’ acts, omissions and/or discharges (or other condition of
                     pollution), have suffered damages, including but not limited to property
                     and economic damages; and

                             h.     Whether, as a proximate result of Mosaic’s and Owner
                     Defendants’ conduct, Medical Monitoring Class Members are at a
                     significantly increased risk of disease due to exposures to Mosaic’s
                     radioactive materials, such that they will benefit from ongoing medical
                     monitoring.

          114.       These questions of law and/or fact are common to the respective classes

   and predominate over any questions affecting only individual Class Members.

          115.       Typicality – Fed. R. Civ .P. 23 (a)(3): Plaintiffs’ claims are typical of the

   claims of the respective Classes and the Medical Monitoring Class, as required by Fed. R.

   Civ. P. 23(a)(3), in that all claims are based upon the same factual and legal theories. The

   principal issues in this matter involve Mosaic’s conduct in wrongfully handling, releasing,

   discharging (or other condition of pollution), enhancing, storing, transporting, processing,

   disposing of, and/or failing to remediate, its toxic and hazardous mining wastes and

                                          26
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 27 of 47 PageID 27




   substances and by-products as well as its reckless and negligent decision to develop these

   improperly remediated phosphate lands into residences where people live, work, and play,

   which impact all Class Members, and the acts and omissions on the part of Mosaic and the

   Owner Defendants in failing to warn and disclose all of this to Plaintiffs and Class Members.

          116.         Adequacy – Fed. R. Civ. P. 23(a)(4): Plaintiffs will fairly and adequately

   represent and protect the interests of the Class Members, as required by Fed. R. Civ. P.

   23(a)(4). Plaintiffs have retained counsel with substantial experience in the prosecution of

   environmental class actions and lawsuits involving phosphate waste in Florida. Plaintiffs and

   their counsel are committed to vigorously prosecuting this action on behalf of the respective

   classes, and they have the financial resources to do so. Neither Plaintiffs nor counsel has any

   interest adverse to those of the Classes.

          117.        Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(1)

   because the prosecution of separate actions by individual members of the classes would

   create a risk of inconsistent or varying adjudications that would establish incompatible

   standards of conduct for Mosaic and/or because adjudications respecting individual members

   of the class would, as a practical matter, be dispositive of the interests of the other members

   or would risk substantially impairing or impending their ability to prosecute their interests.

          118.        Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2)

   because Mosaic and the Owner Defendants have acted or refused to act on grounds generally

   applicable to all members of the classes, thereby making relief in the form of an injunction

   requiring the prompt excavation and removal of all radioactive waste and related

   contaminants from the class properties and because Mosaic has acted or refused to act on

   grounds generally applicable to all members of classes, thereby making relief in the form of

                                               27
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 28 of 47 PageID 28




   an injunction requiring the prompt excavation and removal of all mining waste, slag and

   related contaminants from the properties of Plaintiffs and the Class Members appropriate.

          119.       In addition, Plaintiffs and the members of the Medical Monitoring Class

   (“Medical Monitoring Class Members”) allege that:

                             a.      Plaintiffs and the Medical Monitoring Class Members have
                     each been exposed to toxic and hazardous substances, including
                     radioactive materials, at levels greater than normal background, due to
                     Mosaics’ negligence in improperly restoring the land and in handling,
                     storing, use, disposal and/or failure to properly remediate such toxic and
                     hazardous substances.

                            b.        The toxic and hazardous substances, including radioactive
                     materials, at issue in this case are proven hazardous substances.

                            c.      As a proximate result of the exposure to toxic and
                     hazardous substances, including radioactive materials, Plaintiffs and the
                     Medical Monitoring Class Members have a significantly increased risk of
                     contracting serious latent diseases, including, without limitation, cancer.

                            d.      The significant increased risk of contracting serious latent
                     diseases, including, without limitation, cancer and thyroid diseases, makes
                     periodic diagnostic medical examinations, testing and monitoring
                     reasonable and necessary.

                            e.       A monitoring procedure exists that makes early detection of
                     these potential diseases possible.

                            f.    The prescribed monitoring regiment is different from that
                     normally recommended in the absence of exposure to toxic and hazardous
                     substances.

                            g.      The prescribed monitoring regiment is reasonable and
                     appropriate according to contemporary medical and scientific principles.

          120.       Plaintiffs and the Class Members have suffered, and will continue to

   suffer, harm and damages as a result of Mosaic’s and the Owner Defendants’ unlawful and

   wrongful conduct, including but not limited to its discharge (or other condition of pollution)

   of hazardous substances into the land and water of and under the Class Areas.

                                           28
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 29 of 47 PageID 29




           121.        A class action is superior to other available methods for the fair and

   efficient adjudication of the controversy under Fed. R. Civ. P. 23 (b)(3). Absent a class

   action, most members of the classes likely would find the cost of litigating their claims to be

   prohibitive, and will have no effective remedy at law. The class treatment of common

   questions of law and fact is also superior to multiple individual actions or piecemeal

   litigation in that it conserves the resources of the courts and the litigants and promotes

   consistency and efficiency of adjudication.

           122.        Class certification is also appropriate because this Court can designate

   particular claims or issues for class-wide treatment and may designate one or more

   subclasses pursuant to Fed. R. Civ. P. 23(c)(4).

           123.        Maintenance of this action as a class action is a fair and efficient method

   for adjudication of this controversy. It would be impracticable and undesirable for each

   member of the class who has suffered harm to bring a separate action. In addition, the

   maintenance of separate actions would place a substantial and unnecessary burden on the

   courts and could result in inconsistent adjudications, while a single class action can

   determine, with judicial economy, the rights of all members of such class.

           124.        No unusual difficulties are likely to be encountered in the management of

   this action as a class action.

           125.        Class certification is also appropriate because Mosaic and the Owner

   Defendants have acted on grounds generally applicable to the members of the classes,

   making relief appropriate with respect to the classes. Specifically, Plaintiffs and the Class

   Members seek compensation for loss of use and enjoyment of their property, diminution in




                                            29
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 30 of 47 PageID 30




   property value, removal of contamination from their property, medical monitoring (with

   respect to the Medical Monitoring Class) and other relief deemed just and proper.

                                       CAUSES OF ACTION

       126.    Plaintiffs and Class Members reallege and incorporate by reference the preceding

paragraphs as if fully set forth herein.

Count I: Strict Liability Pursuant to § 376.313 Fla. Stat. (Against Mosaic)

           127.        Plaintiffs each, individuall, and on behalf of the “Property Class,” file this

   claim against Mosaic.

           128.        Mosaic’s wrongful acts and omissions in releasing and discharging (or

   other conditions of pollution) toxic pollutants and contaminants onto the lands and water of

   the state of Florida in general, and the Class Areas in particular, as is alleged in more detail

   above, was in violation of various environmental statutes in the State of Florida, including

   but not limited to the following:

                       a.      Discharging (or other condition of pollution) of any pollutants or

               hazardous substances into or upon land (or water) in violation of § 376.302(1)(a)

               Fla. St.; and

                       b.      Failure to immediately remediate, contain, remove and abate the

               discharges in violation of § 376.305(1) Fla. St.

           129.        Plaintiffs are each a “person[s]” who may bring a cause of action for

   damages under § 376.313.

           130.        Plaintiffs have alleged damages resulting from Mosaic’s discharge of

   hazardous substances onto their land, as those terms are defined in Fla. Stat. §§ 376.30 –

   376.319.


                                             30
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 31 of 47 PageID 31




           131.          Mosaic is strictly liable for damages to Plaintiffs and the “Property Class”

   Members resulting from such discharges (or other conditions of pollution) covered by §§

   376.30 – 376.319 Fla. St., and Plaintiffs and the “Property Class” Members are not required

   to plead or prove negligence in any form or manner, pursuant to § 376.313 Fla. St., because it

   is sufficient to plead and prove, as set forth in various paragraphs above, that the prohibited

   discharges or other polluting conditions occurred.

           132.          Mosaic’s    acts   and    omissions   violate   numerous   Department    of

   Environmental Protection (“DEP”) standards as well as federal standards adopted by the DEP

   including, inter alia, Chapters 62-730, 62-777, 62-780, 62C-16, and/or 64E-5 of the Florida

   Administrative Code, Part II of Chapter 378, Florida Statutes, 40 C.F.R. §6262.11, 42 U.S.C.

   § 6925(a), 40 C.F.R. Part 264, Subparts A-G, K, and CC, and/or 40 C.F.R. Part 268

   (collectively the “Applicable Legal Standards”).

Count II: Negligence and Negligence Per Se (Against Mosaic)

       133.       Plaintiffs each individually, and on behalf of the “Property Class” file this claim

against Mosaic.

       134.       At all relevant times hereto, Mosaic owed to Plaintiffs and the “Property Class”

Members who foreseeably could be injured by its negligence, a duty to exercise reasonable care

in not releasing, enhancing, remediating, discharging (or other conditions of pollution),

concentrating, freeing, or stockpiling toxic contaminants, including radioactive materials, that it

knew, or should have known, could result in damage and injury to Plaintiffs, Class Members and

their property.




                                              31
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 32 of 47 PageID 32




       135.    Mosaic also owed a duty of care to Plaintiffs and the “Property Class” Members

to exercise reasonable care in the development of its phosphate lands for future residential uses,

to include living, working, and playing.

       136.    Mosaic further owed a duty to exercise reasonable care to disclose the presence of

these hazardous substances, including radioactive materials, the risks that they posed, and what

Mosaic knew about the presence and risks of these contaminants as found on its phosphate lands.

       137.    These duties to exercise reasonable care arose out of the common law of Florida,

as well as relevant Federal and state environmental statutes and regulations, including any and all

Applicable Legal Standards, referenced above.

       138.    Mosaic breached its duty, over a period of years, in at least the following respects:

       a.      Mosaic polluted the land with highly radioactive contaminants creating an unsafe

environment for residential use due to the presence of gamma radiation and other forms of

radiation.

       b.      Mosaic failed to adequately remediate its mining lands in a manner that returned

the land to its original condition prior to mining operations, as required by Florida common law,

statutes, and regulations.

       c.      Mosaic failed to remediate the land and restore it to its un-polluted condition, but

rather further polluted the land making it an ongoing threat to those thereon.

       d.      Mosaic further polluted, contaminated, and increased the hazardous nature of this

land by disposing of radioactive wastes, soils, clays, and slimes into and onto the land, air, soil,

water, groundwater and property in the Class Areas, increasing the hazards that it poses to

Plaintiffs, Class Members, and to the public.




                                            32
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 33 of 47 PageID 33




       e.      Mosaic acted with knowledge of the widespread presence of hazardous

substances, including radioactive materials, on the former phosphate lands that became lands

forming the Class Areas along with the knowledge of the health and environmental risks that this

radiation posed for those engaged in residential activities on these lands, and despite that it

continued selling and/or developing and ultimately profiting by putting these lands into the

stream of commerce ultimately for use as residential properties.

       f.      Failing to safely and properly remediate, remove and dispose the hazardous

substances, including radioactive materials.

       g.      Developing and/or selling its phosphate lands for future residential uses, including

living, working, and playing, despite internal agency, public health, and other non-public

recommendations to the contrary.

       h.      Developing and/or selling its phosphate lands for future residential uses, including

living, working, and playing, without the appropriate and adequate sampling, testing, or

assessment to determine the suitability of these lands for such uses.

       i.      Developing and/or selling its phosphate lands for future residential uses, including

living, working, and playing, without the appropriate and adequate remediation, containment, or

other handling, including, but not limited to, bringing in clean fill dirt, that may have made these

properties suitable for such uses.

       j.      Disposing of hazardous wastes and other hazardous substances into the land,

water, air, soil, water and groundwater in the Class Areas.

       k.      Failing to safely and properly remediate and remove and dispose of hazardous

substances, including radioactive materials from the Class Areas.




                                               33
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 34 of 47 PageID 34




        l.        Putting these properties into the stream of commerce that were, are, and will

continue to be unfit for future residential uses due to the high levels of radioactive materials on,

in, or around these properties.

        m.        Failing to warn Plaintiffs and Class Members of the contamination on, in, and

around their properties, and the risks that it posed to them and to their families, and the

likelihood that they were being exposed to carcinogenic radiation.

        139.      As a result of Defendants’ acts and omissions, as further detailed above, extensive

contamination and hazardous substances have existed, exist and will continue to exist and have

been documented in the Paradise Lakes and Angler’s Green.

        140.      As a result of Defendants’ misconduct as set forth herein, Plaintiffs and the

“Property Class” Members have suffered and continue to suffer damages, including, but not

limited to, the significant property damage, impairment of their property, improperly inflated

monthly rent expenses, loss of value to their property and the loss of the use and enjoyment of

their property and exposure to radiation leading to an increased risk of serious latent

injury/illness.

        141.      At all relevant times, Defendants caused injury, impairment of property, property

damage and other damages to Plaintiffs and the “Property Class” Members and/or their property

through acts and omissions actuated by actual malice and/or accompanied by a wanton and

willful disregard of persons who foreseeably might be harmed by such acts or omissions.

        142.      Mosaic, despite its knowledge of the serious health and environmental effects

associated with exposure to such hazardous substances, including radioactive materials, and

having contaminated the lands with its mining and disposal activities, inadequately remediated

phosphate lands with knowledge that they would be developed for residential use despite being

                                              34
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 35 of 47 PageID 35




unfit for residential purposes due to the presence of elevated levels of contamination in the form

of radiation in, on, and around the land comprising the Angler’s Green and Paradise Lakes and

subsequently failed to warn Plaintiffs, the “Property Class” Members, and the public of the

dangers such activities posed.

       143.    Mosaic, despite its knowledge of the serious health and environmental effects

associated with radiation exposure masked the true extent of contamination, avoided taking all

appropriate steps to properly remediate the hazardous substances and levels of radiation in, on,

and around the Angler’s Green and Paradise Lakes or to remediate and mitigate dangers created

by its development of radioactive phosphate lands for residential use.

       144.    As a direct and proximate result of Defendants’ wrongful acts and omissions,

Plaintiffs and the “Property Class” Members properties have been and will continue to be

contaminated and unfit for residential uses.

       145.    As a direct and proximate result of Defendants’ wrongful acts and omissions,

Plaintiffs and the “Property Class” Members currently suffer ongoing radiation exposure leading

to an increased risk of serious latent disease, including a number of types of cancer that are

associated with exposure to ionizing radiation.

       146.    As a direct and proximate result of Mosaic’s wrongful acts and omissions,

Plaintiffs and the “Property Class” Members currently suffer property damage, diminution in the

value of their property, improperly inflated rent expenses, cleanup costs, loss of use and

enjoyment of their property and destruction of their community.

       147.    Because Mosaic’s acts and omissions violated the Applicable Legal Standards,

referenced above, in addition to breaching the common law duty of care, Mosaic’s acts and

omissions constitute negligence per se.

                                               35
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 36 of 47 PageID 36




       148.    Plaintiffs and the “Property Class” Members seek to recover against Defendants

for property damage, including diminution of property values, improperly inflated rent expenses,

the cost of remediation of properties, as well as the cost of periodic medical examinations

necessary to detect the onset of physical harm that may be caused by radioactive contaminants

on and around Plaintiffs’ property.

Count III: Negligence and Premises Liability (Against Owner Defendants)

       149.    Christina Cruz individually and on behalf of the “Paradise Subclass” makes this

claim against Yes. Steven Foster individually and on behalf of the “Anglers Subclass” makes

this claim against CHC.

       150.    Yes and CHC owed a duty to the Plaintiffs and the “Paradise Subclass” and the

“Anglers Subclass” respectively to exercise reasonable care in purchasing, developing, and

charging dues for its land for residential use such that it was free from environmental

contamination, such as elevated alpha and gamma radiation from uranium and radium-226.

       151.    The Owner Defendants further had a duty to warn and disclose to its residents the

presence of these hazardous substances, including radioactive materials, the risks that they

posed, and what the Owner Defendants knew, or should have known, about the presence and

risks of these contaminants on land that they owned, possessed, controlled, and leased to tenants.

       152.    The Owner Defendants are liable in tort to their respective tenants for injuries

resulting from latent dangerous conditions of which the Owners knew, or should have known,

existed on the premises when the Owners delivered possession without appropriate warnings.

       153.    The Owner Defendants breached their duties to exercise reasonable care by

purchasing, developing, and charging dues for its land for residential use despite the fact that the

land is contaminated with gamma radiation from uranium and radium-226. The Owner

                                            36
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 37 of 47 PageID 37




Defendants further breached their duties to warn by failing to disclose to Plaintiffs and Class

Members the presence of these hazardous substances, including radioactive materials, the risks

that they posed, and what the Owner Defendants knew, or should have known, about the

presence and risks of these contaminants on land that they owned, possessed, controlled, and

leased to tenants.

       154.    As a result of the Owner Defendants’ misconduct as set forth herein, Plaintiffs

and the Subclass Members have suffered and continue to suffer damages, including, but not

limited to, the significant property damage, impairment of their property, improperly inflated

dues, expenses, loss of value to their property and the loss of the use and enjoyment of their

property and exposure to radiation leading to an increased risk of serious latent injury/illness.

       155.    At all relevant times, the Owner Defendants caused injury, impairment of

property, property damage and other damages to Plaintiffs and the Subclass Members and/or

their property through acts and omissions actuated by actual malice and/or accompanied by a

wanton and willful disregard of persons who foreseeably might be harmed by such acts or

omissions.

       156.    As a direct and proximate result of the Owner Defendants’ wrongful acts and

omissions, Plaintiffs and Subclass Members properties have been and will continue to be

contaminated and unfit for residential uses.

       157.    As a direct and proximate result of the Owner Defendants’ wrongful acts and

omissions, Plaintiffs and the Subclass Members currently suffer ongoing radiation exposure

leading to an increased risk of serious latent disease, including a number of types of cancer that

are associated with exposure to ionizing radiation.




                                               37
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 38 of 47 PageID 38




       158.    As a direct and proximate result of the Owner Defendants’ wrongful acts and

omissions, Plaintiffs and the Subclasses they seek to represent each currently suffer property

damage, diminution in the value of their personal property including their homes, improperly

inflated rent expenses, cleanup costs, loss of use and enjoyment of their property and destruction

of their community.

       159.    Plaintiffs, and each Subclasses they individually seek to represent, seek to recover

against the Owner Defendants for property damage, including diminution of property values,

improperly inflated monthly dues and other expenses, the cost of remediation of properties, as

well as the cost of periodic medical examinations necessary to detect the onset of physical harm

that may be caused by radioactive contaminants on and around Plaintiffs’ property.

Count IV: Breach of Florida Deceptive and Unfair Trade Practices Act (FDUTPA)
(Against All Defendants)

       160.    Christina Cruz individually and on behalf of the “Property Class” and the

“Paradise Subclass” makes this claim against Mosaic and Yes. Steven Foster individually and

on behalf of the “Property Class and the “Anglers Subclass” makes this claim against Mosaic

and CHC.

       161.    The FDUTPA is a remedial statute designed to protect consumers. A remedial

statute is designed to correct an existing law, redress an existing grievance, or introduce

regulations conducive to the public good, as well as giving a party a mode of remedy for a

wrong, where he or she had none, or a different one, before. Pursuant to the FDUTPA, “unfair or

deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful.” § 501.204, Fla. Stat.

       162.    At least in part, Mosaic’s trade or commerce includes acquiring land, mining land

for phosphate, ostensibly “reclaiming” the land, and once mining operations are completed,
                                            38
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 39 of 47 PageID 39




selling some of the formerly mined land. By mining land, improperly and inadequately

“reclaiming” the land without taking any remedial measures to reduce the elevated radiation

levels from the uranium and radium-226 associated with the phosphate mining process, and then

selling the land for, among others, residential development, Mosaic has committed deceptive and

unfair acts in violation of the FDUTPA, Fla. Stat §§ 501.201-213.

       163.    The Owner Defendants’ trade or commerce includes purchasing land, that they

may or may not have developed, for charging dues for home residential to residential

homeowners. By purchasing, developing, and/or charging monthly dues to tenants formerly

mined phosphate lands      contaminated with elevated levels of gamma radiation and then

subsequently failing to warn and disclose to Plaintiffs and Class and Subclass Members that their

neighborhoods were built on former phosphate mines that were not properly reclaimed, as well

as the presence of the elevated radiation levels and the risks that they posed, the Owner

Defendants have committed deceptive and unfair acts in violation of the FDUTPA, Fla. Stat §§

501.201-213.

       164.    Defendants’ unlawful acts and omissions constitute unfair practices because they

offend established public policy and are immoral, unethical, oppressive, unscrupulous or

substantially injurious to consumers. Defendants’ unlawful acts and omissions constitute

deceptive unfair practices because they were likely to deceive or mislead a consumer acting

reasonably in the same circumstances.

       165.    Defendants’ unfair or deceptive acts or practices caused actual damages to

Plaintiffs and Class and Subclass Members.

       166.    Defendants’ conduct was the same as to all Class and Subclass Members such that

different representations were not made to different class members and no class members were

                                             39
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 40 of 47 PageID 40




aware of the deceptive conduct. Thus, Mosaic improperly and inadequately failed to properly

remediate the entire class area for elevated gamma radiation levels before selling the land for

residential use, and the Owner Defendants charged monthly dues for the use of residential lots

with elevated gamma radiation levels to Plaintiffs and Class and Subclass Members (Mosaic to

the “Property Class,” CHC to the “Anglers Subclass” and Yes to the “Paradise Subclass”) and

failed to disclose to Plaintiffs and Class and Subclass Members that the Plaintiffs’ and Class and

Subclass Members’ communities were built on formerly mined lands that contained elevated

levels of gamma radiation.

       167.    Plaintiffs and Class and Subclass Members have sustained actual damages as a

direct and proximate result of Defendants’ unfair or deceptive acts or practices, including,

without limitation, diminution in value, the value between what was promised and what was

delivered, out of pocket losses, benefit of the bargain losses, and/or the total price paid for a

valueless good or service.

       168.    In addition, Plaintiffs and Class and Subclass Members are entitled to an award of

attorneys’ fees pursuant to § 501.2105, Fla. Stat.

Count V: Breach of Implied Warranties (Against Owner Defendants)

       169.    Christina Cruz individually and on behalf of the “Paradise Subclass” makes this

claim against Yes. Steven Foster individually and on behalf of the “Anglers Subclass” makes

this claim against CHC.

       170.    Under Florida law, the developer, builder, and seller/Owner of residential real

estate are in the best position to have knowledge of, discover, and prevent defects in connection

with the design, development, and construction of residential real estate. This is particularly

applicable where the residential real estate is within a mass development of many homes.

                                             40
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 41 of 47 PageID 41




       171.    Plaintiffs and the subclass Members entered into valid and enforceable contracts

(CHC with the “Angler’s Subclass” and Yes with the “Paradise Subclass”) with the Owner

Defendants for the residential lots upon which their homes sit and for which they pay monthly

dues. Implied under these contracts are the implied warranties of merchantability, fitness, and

habitability (the “Implied Warranties”).

       172.    The ground and soil that support and form the very foundation upon which

Plaintiffs’ and the subclass Members’ homes sit is contaminated with uranium and radium-226

caused by Mosaic’s phosphate mining operations. This contamination causes ionizing gamma

rays to emanate from the ground into the air inside and around Plaintiffs’ and the Class

Members’ homes. This is particularly problematic where, as here, the homes do not have cement

or concrete slab foundations that can shield occupants from radiation. Rather, Plaintiffs’ and

Class Members’ homes are built upon piers, blocks, and/or crawlspaces.

       173.    As a result, the Owner Defendants have breached the Implied Warranties because

the premises in the Class Area do not meet ordinary, normal standards reasonably to be expected

of living quarters of comparable kind and quality.

       174.    The Owner Defendants have also breached the Implied Warranties because

Plaintiffs’ and the subclass Members’ residences are rendered not reasonably fit for the ordinary

or general purpose intended.

       175.    As a direct and proximate result of the Owner Defendants’ wrongful acts and

omissions, Plaintiffs and Class Members properties have been and will continue to be

contaminated and unfit for residential uses.

       176.    As a direct and proximate result of the Owner Defendants’ wrongful acts and

omissions, Plaintiffs and each of the Subclass Members currently suffer ongoing radiation

                                               41
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 42 of 47 PageID 42




exposure leading to an increased risk of serious latent disease, including a number of types of

cancer that are associated with exposure to ionizing radiation.

       177.    As a direct and proximate result of the Owner Defendants’ wrongful acts and

omissions, Plaintiffs and the Subclass Members currently suffer property damage, diminution in

the value of their property, improperly inflated rent expenses, cleanup costs, loss of use and

enjoyment of their property and destruction of their community.

       178.    Plaintiffs and the Subclass Members seek to recover against Defendants for

property damage, including diminution of property values, lost use and enjoyment, improperly

inflated rent expenses, the cost of remediation of properties, as well as the cost of periodic

medical examinations necessary to detect the onset of physical harm that may be caused by

radioactive contaminants on and around Plaintiffs’ property.

Count VI: Medical Monitoring (Against All Defendants)

       179.    Plaintiffs and the Medical Monitoring Class Members assert Florida law of equity

claims for medical monitoring against Defendants, arising from their wrongful acts, negligence,

breach of implied warranties, and/or violations of Chapter 376 Florida Statutes, as each is further

detailed above, in their: phosphate mining operations and production; inadequate remediation

and restoration of the former mining lands; releasing, handling, restoring, discharging (or other

conditions of pollution), concentrating, freeing, disposing of and/or stockpiling hazardous

substances, including radioactive materials, including, but not limited to, gamma radiation on,

in and/or around the property located in the Class Areas; the use of such contaminated land for

developing and selling residential and commercial properties; the inadequate and improper

development of the land for residential use; and the failure to warn its lessees of defects and

contamination that the Owners Defendants knew or should have known about.

                                            42
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 43 of 47 PageID 43




       180.    As a direct and proximate result of Defendants’ wrongful acts, negligence, breach

of implied warranties, and/or violations of Chapter 376 Florida Statute, as each is further detailed

above, Plaintiffs and the Medical Monitoring Class Members were exposed to hazardous

substances, including but not limited to, gamma radiation and radioactive materials, at greater

than normal background levels.

       181.    As a direct and proximate result of Defendants’ wrongful acts, negligence, breach

of implied warranties, and/or violations of Chapter 376 Florida Statute, as each is further detailed

above, and Plaintiffs and the Medical Monitoring Class Members exposure to hazardous

substances, including but not limited to, gamma radiation and radioactive materials at greater

than normal background levels, Plaintiffs and the Medical Monitoring Class Members have a

significantly increased risk of contracting serious latent diseases, including, but not limited to, a

number of types of cancer, including, but not limited to, leukemia, lymphoma, bone and thyroid

cancer as well as thyroid disorders that are associated with exposure to such hazardous

substances such as uranium byproducts. The significantly increased risks of serious latent

disease, including, but not limited to a number of types of cancer and thyroid disorders, makes

periodic diagnostic medical examinations reasonable and necessary.

       182.    A medical monitoring program is necessary for early detection and treatment of

the aforementioned latent conditions including cancer and thyroid disorders, and an easily

administered, cost effective monitoring program exists.

       183.    The Plaintiffs seek for the Court to exercise its equitable powers to create,

supervise, and implement (or cause to be created, supervised and implemented), and for the

Court to order Defendants to fund, an appropriate medical monitoring plan that provides routine

medical testing, monitoring and study of the Plaintiffs and each Medical Monitoring Class

                                             43
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 44 of 47 PageID 44




Member, for the remainder of each Plaintiffs’ and Medical Monitoring Class Member’s life.

           184.   The Plaintiffs and the Medical Monitoring Class Members seek for such medical

monitoring program to institute comprehensive and appropriate diagnostic tests for the early

detection and diagnosis of cancers and thyroid disorders and other serious latent diseases. The

diagnostic tests may include, without limitation or exhaustion, periodic physical examinations,

clinical     laboratory   tests   for   appropriate   biological   markers,   electrocardiograms,

echocardiography, radionuclide cardiac imaging, CT Scans, MRI Scans, vascular ultra sound,

lung perfusion scans, and biopsy and such other tests as to maximize the Plaintiffs and the

Medical Monitoring Class Members’ opportunity for early detection of such latent diseases,

including cancer and thyroid disorders.

           185.   The medical monitoring program is reasonable and necessary as a result of

Plaintiffs and the Medical Monitoring Class Members increased risk of serious latent diseases,

including cancer and thyroid disorders.

           186.   The Plaintiffs’ and the Medical Monitoring Class Members’ increased risk of

serious latent diseases, including cancer and thyroid disorders necessitates a more comprehensive

medical monitoring program than the ordinary medical screening generally practiced,

recommended or required for the unexposed population, thus the required regimen is different

from that recommended in the absence of the Plaintiffs’ and the Medical Monitoring Class

Members’ exposure.

           187.   The medical monitoring program is reasonably necessary according to

contemporary scientific principles, medical literature and expert opinion, as early detection of

cancers and thyroid disorders improves prognoses and overall treatment. Cancer and thyroid

diseases often go undiagnosed and, as a result untreated, while those suffering from them can

                                             44
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 45 of 47 PageID 45




benefit from medical treatment.

       188.    Florida recognizes the Plaintiffs and the Medical Monitoring Class Members’ to

medical monitoring as a cognizable cause of action, Petito vs. A.H. Robbins, Co., Inc., 750 So2d

103 (3rd DCA), despite the absence of the manifestations of a present physical injury or

symptomatic disease.

                   JURY TRIAL DEMAND AND PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs requests a trial by jury and that the Court enter an order or

judgment against Defendants as follows:

      A.      Enter an Order pursuant to Federal Rule 23 permitting this action to be maintained

      as a class action, Plaintiffs as the representative of the Medical Monitoring and Property

      Classes and the Paradise Subclass and Anglers Subclass appointing Plaintiffs’ counsel as

      counsel for such classes and subclasses;

      B.      Enter judgment against Defendants for compensatory damages; the prompt testing,

      assessment, excavation and removal of all radioactive wastes and related contaminants to

      levels otherwise representative of background levels from Plaintiffs and Class and

      Subclass Members’ properties; the cost of periodic medical examinations necessary to

      detect the onset of physical harm, including, serious latent injury and/or disease that may

      be caused by radioactive contaminants on and around Plaintiffs’ property; attorney’s fees,

      costs of suit as provided for by law; and such other relief as the Court may deem just and

      proper in favor of Plaintiffs and the Class and Subclass Members against Defendants for

      loss of property value, improperly inflated rent expenses, and for all other relief, in an

      amount to be proven at trial, as to which they may be entitled, including interest, expert

      fees and costs of this suit;

      C.       Enter an order granting a medical monitoring program, funded by Defendants;

                                           45
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 46 of 47 PageID 46




       D.      Enter an injunction requiring Mosaic to promptly and completely remediate

       radiation levels to, or below, background levels from the Plaintiffs’ and Class Members’

       properties;

       E.     Award prejudgment and post-judgment interest as provided by law;

       F.     Award punitive damages; and

       G.     Such other relief as this Court deems necessary, just and proper.

Plaintiffs demands a trial by jury as to all claims so triable in this action.


Dated: May 5, 2020

                                     By:            /s/ Neal O’Toole
                                                    Neal O’Toole, Esq.
                                                    O’Toole Law Group
                                                    310 E. Main Street
                                                    Bartow, FL 33830
                                                    Telephone: (863) 533-5525
                                                    notoole@otoolepa.com

                                                    W. Mark Lanier, Esq.
                                                    (pro hac vice to be filed)
                                                    Richard Meadow, Esq.
                                                    (pro hac vice to be filed)
                                                    Chris Gadoury, Esq.
                                                    (pro hac vice to be filed)
                                                    The Lanier Law Firm, P.C.
                                                    10940 W. Sam Houston Pkwy N., Suite 100
                                                    Houston, Texas 77064
                                                    Telephone: (713) 659-5200
                                                    wml@lanierlawfirm.com
                                                    Richard.Meadow@lanierlawfirm.com
                                                    Chris.Gadoury@lanierlawfirm.com




                                               46
Case 8:20-cv-01045-CEH-AEP Document 1 Filed 05/05/20 Page 47 of 47 PageID 47




                                       Christopher T. Nidel, Esq.
                                       (pro hac vice to be filed)
                                       Jonathan Nace, Esq.
                                       (pro hac vice to be filed)
                                       Nidel & Nace, P.L.L.C.
                                       2201 Wisconsin Ave. NW, Suite 200
                                       Washington, D.C. 20007
                                       Telephone: (202) 780-5153
                                       chris@nidellaw.com
                                       jon@nidellaw.com


                                       Steven J. German, Esq.
                                       (pro hac vice to be filed)
                                       Joel M. Rubenstein, Esq.
                                       (pro hac vice to be filed)
                                       German Rubenstein LLP
                                       19 West 44th Street, Suite 1500
                                       New York, NY 10036
                                       Telephone: (212) 704-2020
                                       sgerman@germanrubenstein.com
                                       jrubenstein@germanrubenstein.com




                                  47
